UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2012 Commission File Number: 001-35132 Box Ships Inc. (Translation of registrant's name into English) 15 Karamanli Ave., GR 166 73, Voula, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS REPORT ON FORM 6-K Attached to this Report on Form 6-K as Exhibit 1 is a copy of the press release of Box Ships Inc. (the "Company"), dated March 19, 2012, announcing the availability of the Company's 2011 Annual Report on Form 20-F. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Box Ships Inc. Dated:March 19, 2012 By: /s/ Michael Bodouroglou Name: Michael Bodouroglou Title: Chief Executive Officer Exhibit 1 BOX SHIPS INC. ANNOUNCES AVAILABILITY OF 2-F ATHENS, GREECE (March 19, 2012) - Box Ships Inc. (NYSE: TEU) ("the Company"), a global shipping company specializing in the transportation of containers, announced today that it has filed its Annual Report on Form 20-F for the fiscal year ended December 31, 2011 (the "Annual Report") with the Securities and Exchange Commission (the "SEC"). The report may also be accessed through the Investor Relations section of the Company's website at www.box-ships.com. Shareholders may also request a hard copy of the Annual Report, which includes the Company's complete 2011 audited financial statements, free of charge, by contacting Allen & Caron Inc., the Company's investor relations advisor, using the contact details provided below. About Box Ships Inc. Box Ships Inc. is an Athens, Greece-based international shipping company specializing in the transportation of containers. The Company's current fleet consists of seven containerships with a total carrying capacity of 33,237 TEU and a TEU weighted-average age of 4.2 years. The company's shares trade on the New York Stock Exchange under the symbol "TEU." Contacts Box Ships Inc. ir@box-ships.com Allen & Caron Inc. Michael Mason (Investors) michaelm@allencaron.com (212) 691-8087 Len Hall (Media) len@allencaron.com (949) 474-4300
